DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	The drawings were objected to because Figure 1 should have been designated by a legend such as Prior Art, and because in each of Figures 1-3, in addition to the part numbers, the figures should have included the part name. Applicant has submitted corrected drawings to address both objections, therefore the objection to the drawings is withdrawn.
4.	Claims 1-9 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of claims 1, 5, 7 and 8, the limitation “the computer vision system” lacked antecedent basis.  Applicant has amended each of claims 1, 5, 7 and 8 to replace “the computer vision system” with “the computer vision engine”, therefore the rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

6.	Claim 5 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended claim 5 to replace “a region of interest” with “a region of interest of the one or more regions of interest”, therefore the rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
7.	Claim 5 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended claim 5 to replace “an extract of the image” with “an extract of the one or more extracts”, therefore the rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

9.	Claim 12 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has canceled claim 12, therefore the rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
10.	Claim 14 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended claim 14 to replace “a plurality of regions of interest” with “the one or more regions of interest comprise a plurality of regions of interest, and the plurality of regions of interest”, therefore the rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.  Claims 1, 10 and 16 are independent.

s 10, 11 and 16 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smilansky et al. (US2019/0228275), Claims 1, 2, 4, 5, 7-9 and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Smilansky et al. (US2019/0228275) in view of Rhee et al. (US2016/0133002), Claims 3 and 6 were rejected under 35 U.S.C. 103 as being unpatentable over Smilansky et al. (US2019/0228275) in view of Rhee et al. (US2016/0133002) further in view of Raja et al. (US2020/0175290), Claim 13 was rejected under 35 U.S.C. 103 as being unpatentable over Smilansky et al. (US2019/0228275) in view of Zhang (US2019/0108410), Claim 14 was rejected under 35 U.S.C. 103 as being unpatentable over Smilansky et al. (US2019/0228275) in view of Kang et al. (US9,858,470), and Claim 15 was rejected under 35 U.S.C. 103 as being unpatentable over Smilansky et al. (US2019/0228275) in view of Raja et al. (US2020/0175290).
	Applicant has amended claims 1, 5-9, 10, 14 and 16, canceled claims 11 and 12, and added new claims 17-22.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 5 January 2021, with respect to the rejection of claims 10, 11 and 16 under 35 U.S.C. 102(a)(2) and the rejection of claims 1-9 and 12-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Martins (US2003/0179294) and Deutsch (US2013/0272504).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims 1, 2, 4, 5, 7-10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smilansky et al. (US2019/0228275) in view of Rhee et al. (US2016/0133002) further in view of Martins (US2003/0179294) or Deutsch (US2013/0272504), in the alternative.
Regarding claim 1, Smilansky discloses, except for the limitations italicized below, An apparatus for processing an image (fig. 1A, 1B, 5), the apparatus comprising an image processor (“510 PROCESSING UNIT” in fig. 5), an image post-processor (“510 PROCESSING UNIT” in fig. 5) and a computer vision engine (“510 PROCESSING UNIT” and “EXTERNAL COMPUTING DEVICE” in fig. 5), wherein in use the apparatus is configured such that: 
the image processor receives data from a sensor (“520 IMAGE SENSOR” in fig. 5); 
the image processor generates an image at a first resolution (“105 AN ORIGINAL IMAGE IS RECEIVED BY A PROCESSING UNIT” in fig. 1A; “In step 105 an original image is received by a processing unit. In some cases, the original image may be a snapshot of a camera or, a video camera frame wherein a single image may be one still image of a complete moving picture” in par. [0024]; “In some cases, the original image may be provided by an image capturing device designed to capture digital images. In some other cases, the original image may be provided from an image sensor such as image sensor 520 which may be designed to capture incidents of light provided by a camera or a digital video camera. In some cases, the image sensor 520 may comprise a photo sensitive element comprising a plurality of photosensitive units covered on a surface of a transducer” in par. [0059]); 
the image post-processor downscales the image to a second resolution, wherein the second resolution is lower than the first resolution (“115 A REDUCED-RESOLUTION IMAGE IS CREATED FROM THE ORIGINAL IMAGE” in fig. 1A; “In step 115 the original image placed in the memory unit undergoes a process denoted herein as a Resolution Reduction Process, wherein a reduced-resolution image is created” in par. [0025]); 
the computer vision system analyzes the image at the second resolution to detect one or more regions of interest in the image (“125 REGIONS OF INTEREST ARE IDENTIFIED IN THE REDUCED-RESOLUTION IMAGE; “In step 125 the identified hot pixels [are] utilized to define one or more Regions of Interest (ROI) on the reduced-resolution image located at the memory unit. In some cases, the ROIs may be identified by the coordinates of pixel arrays at the reduced-resolution image. In such cases, the coordinates may represent areas comprising hot pixels on the reduced-resolution image. In some cases, a threshold may be utilized to identify a minimum number of pixels required to identify a pixel array as an ROI” in par. [0039]); 
the image post-processor generates one or more extracts of the image at the first resolution (“135 PIXEL ARRAYS OF THE ORIGINAL IMAGE ARE STORED IN THE MEMORY UNIT” in fig. 1B; “In step 135 coordinates of specific pixel arrays in the original image may be stored in the memory unit” in par. [0041]), the one or more extracts being generated in accordance with the one or more detected regions of interest (“130 THE REGIONS OF INTEREST IN THE REDUCED-RESOLUTION ARE CONVERTED TO COORDINATES OF PIXEL ARRAYS IN THE ORIGINAL IMAGE; “In step 130 the ROI coordinates identified in step 125 may be translated back to coordinates of pixel arrays in original image. For example, if the reduced resolution is QQVGA and the original image is VGA then the coordinate translation involves multiplying the coordinates of the reduced resolution ROI, e.g. the top, left, bottom and right by a factor of 4. In some cases, the translation back may be by converting the coordinates of the ROI’s at the reduced-resolution image to the corresponding coordinates at the original image. For example, in case an ROI is identified in a specific pixel array at the reduced-resolution image, the coordinates of the specific pixel array at the reduced-resolution image may be converted to the corresponding coordinates of a specific pixel array in the original image” in par. [0040]); and
the computer vision engine analyzes the one or more extracts of the image at the first resolution (“510 PROCESSING UNIT” and “EXTERNAL COMPUTING DEVICE” in fig. 5; “140 THE PIXEL ARRAYS OF THE ORIGINAL IMAGE UNDERGO A MOTION ANALYSIS PROCESS” in fig. 1b; “145 THE PIXEL ARRAYS AT THE ORIGINAL IMAGE UNDERGO OBJECT CLASSIFICATION PROCESS” in fig. 1b; fig. 3, 4; par. [0049]-[0062]).
Smilansky fails to disclose a computer vision system detecting a region of interest. However, Rhee teaches, in the same field of endeavor of facial recognition, an ROI (par. [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ROI detector of Rhee for the ROI detector of Smilansky since it would have provided a well known ROI face detector with predictable results.
Smilansky fails to disclose the computer vision engine analyzes the one or more extracts of the image at the first resolution.
However, it is well known in imaging to provide a single processor (computer vision engine) to perform multiple computer vision tasks such as region of interest extraction and motion analysis, as taught by Martins (“extraction of a region of interest” and “motion analysis” in par. [0024]; “a processor” in par. [0060]) and Deutsch (“The ROI can be automatically controlled based on image contents using computer vision techniques” in par. [0009]; “motion analysis or any one of the many methods used in computer vision” in par. [0020]; “21” in fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smilansky with the teaching of Martins or Deutsch, in the alternative, in order to provide a known processing architecture with predictable results.
Regarding claim 2, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The apparatus of claim 1 wherein Smilansky discloses the image post-processor comprises an image scaler (“For example, in case the original image is in a VGA resolution providing a pixel array at the size of 640.times.480 pixels, the reduced-resolution image may be created at a resolution of QVGA, providing a pixel array in a size of 320.times.240. In some other exemplary cases, the resolution of the original image may be reduced to QQVGA resolution providing a pixel array in the size of 160.times.120 pixels. In some other cases, the VGA resolution of the original image may be reduced to QQQVGA, or to QQQQVGA in the reduced-resolution image, or in any other size or aspect ratio as required by the application and permitted by the memory” in par. [0025]). 
Regarding claim 4, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The apparatus of claim 1 wherein Smilansky teaches the image post-processor comprises a plurality of image croppers (“In step 125 the identified hot pixels utilized to define one or more Regions of Interest (ROI) on the reduced-resolution image located at the memory unit. In some cases, the ROIs may be identified by the coordinates of pixel arrays at the reduced-resolution image” in par. [0039]; note cropping of each ROI to a separate pixel array may be considered as corresponding to a different image cropper).  
Regarding claim 5, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The apparatus of claim 4 wherein Smilansky discloses one or more of the plurality of image croppers receive data defining a region of interest of the one or more regions of interest from the computer vision engine, the one or more image croppers generating an extract of the one or more extracts of the image at the first resolution in accordance with the received data (“In step 130 the ROI coordinates identified in step 125 may be translated back to coordinates of pixel arrays in original image” in par. [0040]). 
Regarding claim 7, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The apparatus of claim 1 wherein Smilansky discloses the apparatus further comprises system memory and the image post-processor is configured to write the image at the second resolution to the system memory such that the computer vision engine can analyze the image at the second resolution (“525 MEMORY UNIT” in fig. 5; “In step 115 the original image placed in the memory unit undergoes a process denoted herein as a Resolution Reduction Process, wherein a reduced-resolution image is created. In some cases, the reduced-resolution image may be placed in the digital memory according to the available digital memory of the processing unit” in par. [0025]).  
Regarding claim 8, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The apparatus of claim 7 wherein Smilansky discloses the one or more extracts of the image at the first resolution are written to the system memory such that the computer vision engine can analyze the one or more extracts of the image at the first resolution (In some cases, the translation back may be by converting the coordinates of the ROI’s at the reduced-resolution image to the corresponding coordinates at the original image. For example, in case an ROI is identified in a specific pixel array at the reduced-resolution image, the coordinates of the specific pixel array at the reduced-resolution image may be converted to the corresponding coordinates of a specific pixel array in the original image. In some cases, the coordinates of a specific pixel array in the original image may be stored in the memory unit” in par. [0040]).  
Regarding claim 9, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The apparatus of claim 1 wherein Smilansky discloses the apparatus further comprises one or more sensors (“520 IMAGE SENSOR” in fig. 5). 
Regarding claim 10, Smilansky discloses, except for the limitations italicized below, A method of image processing, the method comprising:
receiving data from a sensor (“520 IMAGE SENSOR” in fig. 5) at an image processor (“510 PROCESSING UNIT” in fig. 5); 
processing the data received from the sensor to generate an image, the image having a first resolution (“105 AN ORIGINAL IMAGE IS RECEIVED BY A PROCESSING UNIT” in fig. 1A; “In step 105 an original image is received by a processing unit. In some cases, the original image may be a snapshot of a camera or, a video camera frame wherein a single image may be one still image of a complete moving picture” in par. [0024]; “In some cases, the original image may be provided by an image capturing device designed to capture digital images. In some other cases, the original image may be provided from an image sensor such as image sensor 520 which may be designed to capture incidents of light provided by a camera or a digital video camera. In some cases, the image sensor 520 may comprise a photo sensitive element comprising a plurality of photosensitive units covered on a surface of a transducer” in par. [0059]); 
processing the image having a first resolution such that it has a second resolution, wherein the second resolution is less than the first resolution (“115 A REDUCED-RESOLUTION IMAGE IS CREATED FROM THE ORIGINAL IMAGE” in fig. 1A; “In step 115 the original image placed in the memory unit undergoes a process denoted herein as a Resolution Reduction Process, wherein a reduced-resolution image is created” in par. [0025]); 
analyzing the image having a second resolution using a computer vision engine to detect one or more regions of interest in the image (“125 REGIONS OF INTEREST ARE IDENTIFIED IN THE REDUCED-RESOLUTION IMAGE; “In step 125 the identified hot pixels [are] utilized to define one or more Regions of Interest (ROI) on the reduced-resolution image located at the memory unit. In some cases, the ROIs may be identified by the coordinates of pixel arrays at the reduced-resolution image. In such cases, the coordinates may represent areas comprising hot pixels on the reduced-resolution image. In some cases, a threshold may be utilized to identify a minimum number of pixels required to identify a pixel array as an ROI” in par. [0039]); and 
extracting the one or more regions of interest (“135 PIXEL ARRAYS OF THE ORIGINAL IMAGE ARE STORED IN THE MEMORY UNIT” in fig. 1B; “In step 135 coordinates of specific pixel arrays in the original image may be stored in the memory unit” in par. [0041]) from the image having a first resolution (“130 THE REGIONS OF INTEREST IN THE REDUCED-RESOLUTION ARE CONVERTED TO COORDINATES OF PIXEL ARRAYS IN THE ORIGINAL IMAGE; “In step 130 the ROI coordinates identified in step 125 may be translated back to coordinates of pixel arrays in original image. For example, if the reduced resolution is QQVGA and the original image is VGA then the coordinate translation involves multiplying the coordinates of the reduced resolution ROI, e.g. the top, left, bottom and right by a factor of 4. In some cases, the translation back may be by converting the coordinates of the ROI’s at the reduced-resolution image to the corresponding coordinates at the original image. For example, in case an ROI is identified in a specific pixel array at the reduced-resolution image, the coordinates of the specific pixel array at the reduced-resolution image may be converted to the corresponding coordinates of a specific pixel array in the original image” in par. [0040]); and
analyzing the one or more regions of interest extracted from the image using the computer vision engine (“510 PROCESSING UNIT” and “EXTERNAL COMPUTING DEVICE” in fig. 5; “140 THE PIXEL ARRAYS OF THE ORIGINAL IMAGE UNDERGO A MOTION ANALYSIS PROCESS” in fig. 1b; “145 THE PIXEL ARRAYS AT THE ORIGINAL IMAGE UNDERGO OBJECT CLASSIFICATION PROCESS” in fig. 1b; fig. 3, 4; par. [0049]-[0062]). 
Smilansky fails to disclose analyzing the image having a second resolution using a computer vision engine to detect one or more regions of interest in the image.  However, Rhee teaches, in the same field of endeavor of facial recognition, an ROI detector which uses  a Viola-Jones (e.g., computer vision) face detector as an ROI detector (par. [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ROI detector of Rhee for the ROI detector of Smilansky since it would have provided a well known ROI face detector with predictable results.
Smilansky fails to disclose analyzing the one or more regions of interest extracted from the image using the computer vision engine.
(“extraction of a region of interest” and “motion analysis” in par. [0024]; “a processor” in par. [0060]) and Deutsch (“The ROI can be automatically controlled based on image contents using computer vision techniques” in par. [0009]; “motion analysis or any one of the many methods used in computer vision” in par. [0020]; “21” in fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smilansky with the teaching of Martins or Deutsch, in the alternative, in order to provide a known processing architecture with predictable results.
Regarding claim 16, Smilansky discloses, except for the limitations italicized below, An image processing system (fig. 5), the image processing system comprising: 
a sensor (“520 IMAGE SENSOR” in fig. 5); 
an image processor (“510 PROCESSING UNIT” IN FIG. 5) configured to receive data from the sensor and to generate an image having a first resolution (“105 AN ORIGINAL IMAGE IS RECEIVED BY A PROCESSING UNIT” in fig. 1A; “In step 105 an original image is received by a processing unit. In some cases, the original image may be a snapshot of a camera or, a video camera frame wherein a single image may be one still image of a complete moving picture” in par. [0024]; “In some cases, the original image may be provided by an image capturing device designed to capture digital images. In some other cases, the original image may be provided from an image sensor such as image sensor 520 which may be designed to capture incidents of light provided by a camera or a digital video camera. In some cases, the image sensor 520 may comprise a photo sensitive element comprising a plurality of photosensitive units covered on a surface of a transducer” in par. [0059]); 
an image post-processor (“510 PROCESSING UNIT” IN FIG. 5) configured to transform the image such that it has a second resolution, such that the second resolution is less than the first resolution (“115 A REDUCED-RESOLUTION IMAGE IS CREATED FROM THE ORIGINAL IMAGE” in fig. 1A; “In step 115 the original image placed in the memory unit undergoes a process denoted herein as a Resolution Reduction Process, wherein a reduced-resolution image is created” in par. [0025]), and to write the transformed image to a system memory (“525 MEMORY UNIT” in fig. 5; “In step 115 the original image placed in the memory unit undergoes a process denoted herein as a Resolution Reduction Process, wherein a reduced-resolution image is created. In some cases, the reduced-resolution image may be placed in the digital memory according to the available digital memory of the processing unit” in par. [0025]); 
a computer vision engine configured to analyze the transformed image to detect one or more regions of interest and to send data identifying the one or more regions of interest to the image post-processor (“510 PROCESSING UNIT” AND “EXTERNAL COMPUTING DEVICE” in fig. 5; “125 REGIONS OF INTEREST ARE IDENTIFIED IN THE REDUCED-RESOLUTION IMAGE; “In step 125 the identified hot pixels [are] utilized to define one or more Regions of Interest (ROI) on the reduced-resolution image located at the memory unit. In some cases, the ROIs may be identified by the coordinates of pixel arrays at the reduced-resolution image. In such cases, the coordinates may represent areas comprising hot pixels on the reduced-resolution image. In some cases, a threshold may be utilized to identify a minimum number of pixels required to identify a pixel array as an ROI” in par. [0039]); 
the image post-processor being further configured to extract the one or more regions of interest identified by the computer vision engine from the image having a first resolution (“130 THE REGIONS OF INTEREST IN THE REDUCED-RESOLUTION ARE CONVERTED TO COORDINATES OF PIXEL ARRAYS IN THE ORIGINAL IMAGE; “In step 130 the ROI coordinates identified in step 125 may be translated back to coordinates of pixel arrays in original image. For example, if the reduced resolution is QQVGA and the original image is VGA then the coordinate translation involves multiplying the coordinates of the reduced resolution ROI, e.g. the top, left, bottom and right by a factor of 4. In some cases, the translation back may be by converting the coordinates of the ROI’s at the reduced-resolution image to the corresponding coordinates at the original image. For example, in case an ROI is identified in a specific pixel array at the reduced-resolution image, the coordinates of the specific pixel array at the reduced-resolution image may be converted to the corresponding coordinates of a specific pixel array in the original image” in par. [0040]) and to write the one or more extracts of the image having a first resolution to the system memory (In some cases, the coordinates of a specific pixel array in the original image may be stored in the memory unit” in par. [0040]); 
wherein the computer vision engine is further configured to analyze the one or more extracts of the image having a first resolution written to the system memory (“140 THE PIXEL ARRAYS OF THE ORIGINAL IMAGE UNDERGO A MOTION ANALYSIS PROCESS” in fig. 1b; “145 THE PIXEL ARRAYS AT THE ORIGINAL IMAGE UNDERGO OBJECT CLASSIFICATION PROCESS” in fig. 1b; fig. 3, 4; par. [0049]-[0062]).
Smilansky fails to disclose a computer vision engine configured to analyze the transformed image to detect one or more regions of interest and to send data identifying the one or more regions of interest to the image post-processor.  However, Rhee teaches, in the same field of endeavor of facial recognition, an ROI detector which uses  a Viola-Jones (e.g., computer vision) face detector as an ROI detector (par. [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ROI detector of Rhee for the ROI detector of Smilansky since it would have provided a well known ROI face detector with predictable results.
Smilansky fails to disclose the computer vision engine is further configured to analyze the one or more extracts of the image having a first resolution written to the system memory.
However, it is well known in imaging to provide a single processor (computer vision engine) to perform multiple computer vision tasks such as region of interest extraction and motion analysis, as taught by Martins (“extraction of a region of interest” and “motion analysis” in par. [0024]; “a processor” in par. [0060]) and Deutsch (“The ROI can be automatically controlled based on image contents using computer vision techniques” in par. [0009]; “motion analysis or any one of the many methods used in computer vision” in par. [0020]; “21” in fig. 4).

Regarding claim 17, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The apparatus of claim 16 wherein Smilansky discloses the image post-processor comprises an image scaler (“For example, in case the original image is in a VGA resolution providing a pixel array at the size of 640.times.480 pixels, the reduced-resolution image may be created at a resolution of QVGA, providing a pixel array in a size of 320.times.240. In some other exemplary cases, the resolution of the original image may be reduced to QQVGA resolution providing a pixel array in the size of 160.times.120 pixels. In some other cases, the VGA resolution of the original image may be reduced to QQQVGA, or to QQQQVGA in the reduced-resolution image, or in any other size or aspect ratio as required by the application and permitted by the memory” in par. [0025]). 
Regarding claim 19, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The apparatus of claim 16 wherein Smilansky teaches the image post-processor comprises a plurality of image croppers (“In step 125 the identified hot pixels utilized to define one or more Regions of Interest (ROI) on the reduced-resolution image located at the memory unit. In some cases, the ROIs may be identified by the coordinates of pixel arrays at the reduced-resolution image” in par. [0039]; note cropping of each ROI to a separate pixel array may be considered as corresponding to a different image cropper).  
Regarding claim 20, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The image processing system of claim 19, wherein Smilansky discloses the one or more regions of interest comprise a plurality of regions of interest (“125 REGIONS OF INTEREST ARE IDENTIFIED IN THE REDUCED-RESOLUTION IMAGE; “In step 125 the identified hot pixels [are] utilized to define one or more Regions of Interest (ROI) on the reduced-resolution image located at the memory unit. In some cases, the ROIs may be identified by the coordinates of pixel arrays at the reduced-resolution image. In such cases, the coordinates may represent areas comprising hot pixels on the reduced-resolution image. In some cases, a threshold may be utilized to identify a minimum number of pixels required to identify a pixel array as an ROI” in par. [0039]), the one or more extracts comprise a plurality of extracts (“135 PIXEL ARRAYS OF THE ORIGINAL IMAGE ARE STORED IN THE MEMORY UNIT” in fig. 1B; “In step 135 coordinates of specific pixel arrays in the original image may be stored in the memory unit” in par. [0041]), and each image cropper of the plurality of image croppers is configured to extract a respective one of the plurality of regions of interest identified by the computer vision engine (“In step 125 the identified hot pixels utilized to define one or more Regions of Interest (ROI) on the reduced-resolution image located at the memory unit. In some cases, the ROIs may be identified by the coordinates of pixel arrays at the reduced-resolution image” in par. [0039]; note cropping of each ROI to a separate pixel array may be considered as corresponding to a different image cropper).
13.	Claims 3, 6, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smilansky et al. (US2019/0228275) in view of Rhee et al. (US2016/0133002) Martins (US2003/0179294) or Deutsch (US2013/0272504), in the alternative, further in view of Raja et al. (US2020/0175290).
Regarding claim 3, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The apparatus of claim 2 but fail to disclose wherein the image scaler is configured to dynamically vary the downscaling applied to the image generated at a first resolution by the image processor. 
However, Smilansky teaches using a neural network for object classification (par. [0056]). 
Raja teaches, in the same field of endeavor, an image input to a neural network is resized in order to be adaptable to the input layer of a neural network (par. [0093]).
It would have been obvious to one of ordinary skill in the art to modify Smilansky with the teaching of Raja in order to provide a compatibly sized image for a neural network input.
Regarding claim 6, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The apparatus of claim 4 but fail to disclose wherein the plurality of image croppers are configured to transform the extract of the one or more extracts of the image such that the extract of the one or more extract of the image has a predetermined size.
However, Smilansky teaches using a neural network for object classification (par. [0056]). 
Raja teaches, in the same field of endeavor, an image input to a neural network is resized in order to be adaptable to the input layer of a neural network (par. [0093]).

Regarding claim 18, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The apparatus of claim 17 but fail to disclose wherein the image scaler is configured to dynamically vary the downscaling applied to the image generated at a first resolution by the image processor. 
However, Smilansky teaches using a neural network for object classification (par. [0056]). 
Raja teaches, in the same field of endeavor, an image input to a neural network is resized in order to be adaptable to the input layer of a neural network (par. [0093]).
It would have been obvious to one of ordinary skill in the art to modify Smilansky with the teaching of Raja in order to provide a compatibly sized image for a neural network input.
Regarding claim 21, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The apparatus of claim 19 but fail to disclose wherein the plurality of image croppers are configured to transform an extract of the plurality of extracts such that the extract has a predetermined size.
However, Smilansky teaches using a neural network for object classification (par. [0056]). 
Raja teaches, in the same field of endeavor, an image input to a neural network is resized in order to be adaptable to the input layer of a neural network (par. [0093]).
.
14.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smilansky et al. (US2019/0228275) in view of Rhee et al. (US2016/0133002) further in view of Martins (US2003/0179294) or Deutsch (US2013/0272504), in the alternative, further in view of Zhang (US2019/0108410).
Regarding claim 13, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The method of claim 10 wherein Smilansky teaches data is received from the sensor such that the image processor generates a sequence of images each having a first resolution (“a video camera that can capture an image or image sequence and send the images to a human reviewer or to an analysis module of the system” in par. [0003]; “a video camera frame wherein a single image may be one still image of a complete moving picture” in par. [0024]), the method further comprising:  
- 12 -processing an image from the sequence of images, such that the image has a second resolution, wherein the second resolution is less than the first resolution (“115 A REDUCED-RESOLUTION IMAGE IS CREATED FROM THE ORIGINAL IMAGE” in fig. 1A; “In step 115 the original image placed in the memory unit undergoes a process denoted herein as a Resolution Reduction Process, wherein a reduced-resolution image is created” in par. [0025]); 
analyzing the image having a second resolution to detect one or more regions of interest in the image (“125 REGIONS OF INTEREST ARE IDENTIFIED IN THE REDUCED-RESOLUTION IMAGE; “In step 125 the identified hot pixels [are] utilized to define one or more Regions of Interest (ROI) on the reduced-resolution image located at the memory unit. In some cases, the ROIs may be identified by the coordinates of pixel arrays at the reduced-resolution image. In such cases, the coordinates may represent areas comprising hot pixels on the reduced-resolution image. In some cases, a threshold may be utilized to identify a minimum number of pixels required to identify a pixel array as an ROI” in par. [0039]). 
Smilansky fails to disclose extracting the one or more regions of interest from the subsequent image from the sequence of images.  
Zhang teaches, in the same field of endeavor of computer vision, reducing a resolution of image data to a second resolution, determining one or more regions of interest (ROIs), and extracting portions of the second frame of image data corresponding to the one or more ROIs (abstract; par. [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smilansky with the teaching of Zhang in order to track an object.
15.	Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smilansky et al. (US2019/0228275) in view of Rhee et al. (US2016/0133002) further in view of Martins (US2003/0179294) or Deutsch (US2013/0272504), in the alternative, further in view of Kang et al. (US9,858,470).
Regarding claim 14, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The method of claim 10 but fail to disclose wherein a plurality of regions of interest are combined into a single region of interest.  
(abstract; “108 The processor generates a target frame by combining the at least one ROI” in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smilansky with the teaching of Kang in order to create a video talk frame (Kang at col. 1 ln. 40-43).
Regarding claim 22, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The method of claim 16, wherein Smilansky discloses the one or more regions of interest comprise a plurality of regions of interest (“125 REGIONS OF INTEREST ARE IDENTIFIED IN THE REDUCED-RESOLUTION IMAGE; “In step 125 the identified hot pixels [are] utilized to define one or more Regions of Interest (ROI) on the reduced-resolution image located at the memory unit. In some cases, the ROIs may be identified by the coordinates of pixel arrays at the reduced-resolution image. In such cases, the coordinates may represent areas comprising hot pixels on the reduced-resolution image. In some cases, a threshold may be utilized to identify a minimum number of pixels required to identify a pixel array as an ROI” in par. [0039]), but fails to disclose and the image post-processor is configured to combine the plurality of regions of interest into a single region of interest.  
Kang teaches, in the same field of endeavor, wherein a plurality of regions of interest are combined into a single region of interest (abstract; “108 The processor generates a target frame by combining the at least one ROI” in fig. 1).
(Kang at col. 1 ln. 40-43).
16.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smilansky et al. (US2019/0228275) in view of Rhee et al. (US2016/0133002) further in view of Martins (US2003/0179294) or Deutsch (US2013/0272504), in the alternative, further in view of Raja et al. (US2020/0175290).
Regarding claim 15, the combined references of Smilansky, Rhee and Martins or Deutsch, in the alternative, disclose The method of claim 10, but fail to disclose wherein one or more of the regions of interest are transformed such they correspond to a predetermined number of pixels.
However, Smilansky teaches using a neural network for object classification (par. [0056]).
Raja teaches, in the same field of endeavor, an image input to a neural network is resized in order to be adaptable to the input layer of a neural network (par. [0093]).
It would have been obvious to one of ordinary skill in the art to modify Smilansky with the teaching of Raja in order to provide a compatibly sized image for a neural network input.
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667